On Petition for Rehearing.
*541*540Witnesses testified that after the car on the spur track was placed close to the siding, at one o’clock in the afternoon, not less than nine hours before *541plaintiff was injured, the employees of defendant operating another train saw the car standing in a position of danger, so that it cleared the tender of a locomotive with which they were working only by six or eight inches; that they worked back and forth past there throughout the day, and departed at about four o’clock; that the car was then in that position, and was left in that position when the men unloading it left at dark; that its position was seen from the window of the telegraph office by an employee of defendant ten times in the course of the afternoon; that the engineer of the train working back and forth there saw the position it was in; that no lights nor danger signals were on it, nor was any light near it by which its position could be seen at night;' that defendant’s station agent gave the order for the crew of the local freight train with which plaintiff was working, that left Fort Wayne at seven in the evening of that day in December, to take from the siding the car which the locomotive was backing in to get when plaintiff was injured; and that there was no light on the rear of the locomotive as it backed by which the position of the car that injured him could be seen, and plaintiff was not warned of the danger. This evidence supported the allegation that,' with knowledge and an opportunity to know of the conditions, defendant left the car in a dangerous position, at night, without warning signals or lights by which its position could be seen, and ran the locomotive on which plaintiff was riding in the performance of his duty past the car without warning him of the danger or affording him the means of seeing it. If that be true, defendant’s liability would not depend upon the exact spot where its employees set the car when they pushed it in on the spur track early in the morning of that day.
Ewbank, C. J.
*541The petition for a rehearing is overruled.